Citation Nr: 0610376	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  01-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether a June 1988 rating decision that denied service 
connection for chondromalacia of the knee should be revised 
on the basis of clear and unmistakable error (CUE). 

2.  Entitlement to service connection for type II diabetes 
mellitus as a result of Agent Orange exposure. 

3.  Entitlement to service connection for residuals of a 
fracture of the left second toe. 

4.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased evaluation for partial 
fusion, avascular necrosis, left wrist, currently evaluated 
as 20 percent disabling.  

6.  Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond June 1, 
2000, based upon a period of convalescence following surgery 
for the veteran's service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 1966 
and from March 1967 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO in 
Lincoln, Nebraska.

The Board will adjudicate the veteran's claim of CUE in a 
June 1988 rating decision that denied service connection for 
chondromalacia of the knees.  However, the remaining issues 
on appeal are addressed in the REMAND portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that a September 2004 rating decision granted 
service connection and assigned a 10 percent evaluation for 
tinnitus, effective December 1987, and granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for scars of the forearms, effective September 
1987.  Although the veteran provided testimony regarding the 
ratings assigned such disabilities at a personal hearing held 
before the undersigned in May 2005, the record currently 
before the Board does not reflect that the veteran has 
completed an appeal of such issues.  As such, the Board does 
not have appellate jurisdiction over such issues at present.    


FINDINGS OF FACT

1.  An unappealed June 1988 rating decision denied the 
veteran's claim of entitlement to service connection for 
chondromalacia of the knees.

2.  The June 1988 rating decision was based on the record and 
the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision. 


CONCLUSION OF LAW

The June 1988 rating decision that denied service connection 
for chondromalacia of the knees does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that a June 1988 rating decision that 
denied service connection for chondromalacia of the knees 
contains CUE.  For the reasons set forth below, the Board 
disagrees and finds that the preponderance of the evidence is 
against the veteran's claim.  

In a May 1987 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee.  
In September 1987, the veteran filed a claim for service 
connection for bilateral chondromalacia of the knees.  
However, this claim was denied by the RO in a June 1988 
rating decision.  The veteran was notified of that decision, 
the bases for the decision, and of his right to appeal.  
However, that decision was not appealed and became final.  
See 38 U.S.C.A § 7105(d) (West Supp. 2005).  Therefore, the 
June 1988 rating decision can be revised only upon a showing 
that it was clearly and unmistakably erroneous.  See 38 
U.S.C.A.  §§ 5108, 5109A (West Supp. 2005); 38 C.F.R. §§ 
3.104, 3.105, 3.156(a) (2005); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Pursuant to 38 C.F.R. § 3.104(a) (2005), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the June 1988 rating 
decision.  38 C.F.R. § 3.105.  At the time of that decision, 
VA law and regulation provided that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a) (check cite at library.

The evidence of record at the time of the June 1988 rating 
decision included the veteran's service medical records and 
VA examination reports dated in March 1987 and December 1987.   
In particular, the service medical records show that he was 
seen for chondromalacia of the knees in December 1976 and 
April 1977.  However, chondromalacia of the knees was not 
identified in two VA examinations after service.  The March 
1987 VA examination report noted a finding of mild 
degenerative joint disease of the left knee, but made no 
reference to chondromalacia of either knee.  The December 
1987 VA examination also noted a diagnostic impression of 
"Normal knee examinations bilaterally."

After reviewing the foregoing evidence, the RO issued its 
decision in June 1988 denying service connection for 
chondromalacia of the knees.  The RO denied the claim on the 
basis that "chondromalacia patella of the knees will also be 
denied as not found at the last examination."  

The veteran's central argument in support of his CUE claim is 
that his service medical records noted diagnosis of 
chondromalacia of the knees on two occasions.  The Board 
notes, however, that the veteran appears to be disagreeing 
with how the evidence was evaluated by the RO in June 1988, 
which can never form the basis of a finding of CUE.  The 
Court has held that, "In order for there to be a valid claim 
of [CUE], . . . [t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Russell, 3 Vet. App. at 313-14; see also Eddy, 9 
Vet. App. at 54.  In other words, since chondromalacia was 
not identified on two VA examinations, the veteran is unable 
to point to any undebatable error "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Russell, 3 Vet. App. at 313-14.

Accordingly, the Board finds that the June 1988 rating 
decision was in accordance with acceptable rating judgment.  
In other words, it was not shown in June 1988 that the 
evidence compelled a finding that the veteran had 
chondromalacia of the knees that was incurred in service.  
Hence, the appeal is denied. 

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this aspect of the veteran's appeal.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).  The Court has held that the provisions of 
the VCAA do not apply to a claim based on a previous decision 
having been the result of CUE.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  The Court found that an 
attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.


ORDER

The appeal is denied.




REMAND

The veteran is claiming service connection for type II 
diabetes mellitus and residuals of a fracture of the left 
second toe.  He is also seeking increased evaluation for his 
service-connected cervical spine and left wrist disabilities, 
and an extension of a temporary total rating under 38 C.F.R. 
§ 4.30.  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate these claims.

At a May 2005 Board hearing, the veteran testified that he 
had been receiving Social Security Administration (SSA) 
benefits.  The Board notes that medical records associated 
with SSA disability benefits may be relevant to his service-
connected and increased evaluation claims.  Unfortunately, it 
does not appear that these records have been obtained.  When 
VA is put on notice of the existence of SSA records, as here, 
VA must seek to obtain those records before proceeding with 
the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
see also Marciniak v. Brown, 10 Vet. App. at 204.  As such, 
all relevant SSA records need to be obtained and associated 
with the claims file.

Also on remand, the RO should ensure that all necessary 
additional notice and assistance is provided to the veteran 
in accordance with the VCAA for these claims.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2005); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As the Board must remand the case for the 
development as specified above, the RO should ensure that the 
veteran is provided with VCAA notice that is in compliance 
with the guidance set forth in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) and subsequent 
interpretive authority.  See e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006); VAOPGCPREC 7-
2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

2.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim continues to be denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted and the 
reasons for the decision.  The veteran 
and his representative must then be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


